Campbell J.
This was a bill to restrain the collection of certain taxes alleged to have been wrongly assessed against complainants, Avho Avere doing business as partners in the town of Huron, in Huron County.
The grounds set up for relief are that real estate belonging to the complainants Avas assessed to the partnership, and that the valuation of property, real and *153personal, was excessive; that the supervisors did not properly determine the amount of taxes to be levied, and that such action as they took was had too late. It is also claimed that the proceedings to complete the roll and warrant, and file the Treasurer’s bond, were not had within the statutory period, and that as to one parcel of land assessed, the description is defective. It appears in proof also, that the taxes were extended at about fifteen per cent, too much.
We think the objections concerning the mode of assessing real estate are not tenable. It aj>pears that the land was all handed in on one list with other property belonging to the firm, and as it is alleged in the bill to be held in joint tenancy, there could be no assessment of shares in it individually to the owners severally, because their estate as set out is indivisible. We can not perceive how any injury could accrue from this assessment, which is substantially, if not technically, made to the true legal owners.
The objections to the conduct of the supervisor in refusing to allow evidence to reduce the valuation are not made out by proofs, and the charges are denied.
The order of the supervisors fixing the amount of taxes was not made until November 12th. That meeting was one upon adjournment from the 10th, which was' also an adjourned meeting continued from October. The law requires the supervisors to act at “their session in October.” — 1 C. L. § 807.
The law gives them power to adjourn their meetings from time to time, as they may deem necessary. — 1 C. L. § 335. We think the session in October embraces all adjournments, although they may run into another month, and that the law merely refers to it by way of designation.
Instead of fixing a specific sum to be raised by taxation, the board directed a per centage on the assessed *154value. The legislature subsequently passed a statute designed to legalize this method of taxation, and it is claimed this statute is void. We do not perceive any illegality in the original proceedings, and do not deem it necessary to inquire into the validity of the law. The designation of a per centage on a definite sum is just as certain as if it were calculated and stated in figures, and leaves nothing to be done to make it known, except a simple computation. It would be absurd to hold a tax valid or void according as a sum of this nature is done by one or another ofiicer from the same data. The law presumes that the rules of arithmetic are the same in all offices.
There is no dispute but that all other steps were taken, and regular except as to time. As the proceedings required by law and the filing of the treasurer’s bond took place before the roll was required to be handed over, we think the delay immaterial. Nor do we think the delay in appending the warrant furnishes any ground of relief.
It is also urged that a description of a tract of land “ less lots sold,” renders the assessment invalid as to that parcel. This objection is not pointed out by the bill, and, so far as it» appears, the assessment follows the list of property handed in. Although; if so described, the land cannot be held bound, yet complainants should have pointed out this defect specifically, if they meant to rely upon it; and should not be allowed to object in this court to their own description. The defect is one which would destroy the tax at law as well as in equity, and under the circumstances we must leave them to their legal remedy.
The excess in the amount of taxes levied is not mentioned in the bill, and appears for the first time in the proofs. This evidence, not being applicable to any allegation in the pleadings can form no basis for relief. *155Warner v. Whittaker, 6 Mich. 133; Peckham v. Buffam, 11 Id. 529 ; Moran v. Palmer, 13 Id. 367.
The decree' below must be reversed, and the bill must be dismissed, with costs of both courts.
The other Justices concurred.